        Case 2:20-cv-00054-KWR-KRS Document 25 Filed 05/12/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO

 GARY MARTIN, Individually and on                  Case No: 2:20-cv-00054-GJF-KRS
 Behalf of Others Similarly Situated,
                                                    Jury Trial Demanded

 v.                                                 Collective Action (29 U.S.C. § 216(b))

 MATADOR PRODUCTION COMPANY                         Class Action (Fed. R. Civ. P. 23).



                              AGREED PROTECTIVE ORDER

         This Protective Order is issued to facilitate document disclosure and production

under the Federal Rules of Civil Procedure. Unless modified pursuant to the terms

contained in this Order, this Order shall remain in effect through the conclusion of this

litigation.

In support of this Order, the Court finds:

      1. Confidential Information means:

              a. Documents or information in the personnel/employment files of present or
                 former employees;

              b. Information that constitutes a trade secret, confidential research and
                 development, or other commercial information that is not otherwise
                 publically known, including pricing information;

              c. Information regarding consultants, including identity and pay information.

      2. The parties to this litigation assert that public disclosure of Confidential
         Information could severely injure or damage the party disclosing or producing the
         Confidential Information or could violate the privacy rights of other non-parties;
         and


                                              1
     Case 2:20-cv-00054-KWR-KRS Document 25 Filed 05/12/20 Page 2 of 5



   3. To protect the respective interests of the parties and certain non-parties and to
      facilitate the progress of disclosure and discovery in this case, the following Order
      should issue:

       IT IS THEREFORE ORDERED:

       1.     Documents, discovery responses and deposition testimony containing
Confidential Information disclosed or produced by any party in this litigation are
referred to as “Protected Documents.” Except as otherwise indicated below, all
documents or discovery responses designated by the producing party as “Confidential”
and that are disclosed or produced to the attorneys for the other parties to this litigation
are Protected Documents and are entitled to confidential treatment as described below.
Information may be designated as Confidential by a designation on the first page (in the
case of a multipage document), on each page of the designated document, on the file
name in the case of a document produced natively, on the record in a deposition, by
separate writing, or in any other manner sufficient to notify the receiving party that the
produced documents are designated as Confidential. Documents produced by non-
parties may be designated as Confidential by any party within twenty days of the non-
producing party’s receipt of the document. Documents produced by any party prior to
the signing of this Order by all parties’ counsel or the Court may be designated as
Confidential within twenty days of the parties’ counsel or the Court signing this Order.
No party shall be deemed to have violated this Order by disclosing a document prior to
receiving notice of its Confidential designation under the terms of this Order.

        2.     At any time after the delivery of Protected Documents, counsel for the party
or parties receiving the Protected Documents may challenge the Confidential designation
of all or any portion thereof by providing written notice thereof to counsel for the party
disclosing or producing the Protected Documents. If the parties are unable to agree as to
whether the confidential designation of discovery material is appropriate, the party or
parties receiving the Protected Documents shall certify to the Court the parties cannot
reach an agreement as to the confidential nature of all or a portion of the Protected
Documents. Thereafter, the party or parties disclosing or producing the Protected
Documents shall have ten (10) days from the date of certification to file a motion for
protective order with regard to any Protected Documents in dispute. The party or parties
producing the Protected Documents shall have the burden of establishing the disputed
Protected Documents are entitled to confidential treatment. If the party or parties
producing the Protected Documents do not timely file a motion for protective order, then
the Protected Documents in dispute shall no longer be subject to confidential treatment
as provided in this Order. All Protected Documents are entitled to confidential treatment
pursuant to the terms of this Order until and unless the parties formally agree in writing
                                             2
     Case 2:20-cv-00054-KWR-KRS Document 25 Filed 05/12/20 Page 3 of 5



to the contrary, a party fails to timely move for a protective order, or a contrary
determination is made by the Court as to whether all or a portion of a Protected
Document is entitled to confidential treatment.

       3.    Confidential Treatment. Protected Documents and any information
contained therein shall not be used or shown, disseminated, copied, or in any way
communicated to anyone for any purpose whatsoever, except as provided for below.

       4.    Protected Documents or the Confidential Information contained in
Protected Documents, and any summaries of such, shall be disclosed only to the
following persons (“Qualified Persons”):

          a. The parties and counsel of record in this action for the party or parties
             receiving Protected Documents or any information contained therein;

          b. Any juror who sits in the trial of this action;

          c. Consultants or experts, if any, retained by the Parties, to be used for
             purposes of this Lawsuit only;

          d. Witnesses in depositions and any hearings before the Court, including
             hearings on motions brought by the Parties, to be used for purposes of this
             Lawsuit only;

          e. Any outside vendor who performs copying, document preparation, or the
             creation of graphics, to be used for purposes of this Lawsuit only;

          f. Employees and representatives of such counsel (including experts,
             investigators and litigation support vendors) assigned to and necessary to
             assist such counsel in the preparation and trial of this action; and

          g. The Court and any mediators and court reporters transcribing any
             testimony in the case.

Protected Documents and any information contained therein shall be used solely for the
prosecution of this litigation.

      5.      The term “copy” as used herein means any photographic, mechanical or
computerized copy or reproduction of any document or thing, or any verbatim transcript,
in whole or in part, of such document or thing.
                                             3
     Case 2:20-cv-00054-KWR-KRS Document 25 Filed 05/12/20 Page 4 of 5




        6.    To the extent Protected Documents or Confidential Information contained
therein are used in depositions, at hearings, or at trial, such documents or information
shall remain subject to the provisions of this Order, along with the transcript pages of the
deposition testimony and/or trial testimony referring to the Protected Documents or
information contained therein. All Confidential Information shall be redacted prior to
introducing the Protected Documents into the public record.

       7.     Nothing herein prevents a party from using Protected Documents in a
deposition, a Court hearing, or at trial of this matter so long as all Confidential
Information is redacted prior to introducing same into the public record. Furthermore,
nothing in this Protective Order shall prevent a party from seeking to exclude from
evidence at trial documents or evidence that is inadmissible pursuant to the Federal Rules
of Evidence.

        8.     Any court reporter or transcriber who reports or transcribes testimony in
this action shall agree all “confidential” information designated as such under this Order
shall remain “confidential” and shall not be disclosed by them, except pursuant to the
terms of this Order, and any notes or transcriptions of such testimony (and any
accompanying exhibits) will be retained by the reporter or delivered to counsel of record.
Deposition testimony may be designated as Confidential during the deposition or within
twenty days of the date the original deposition transcript is delivered to the designating
attorney by the court reporter. During; the pendency of this twenty day period, the entire
transcript of the deposition shall be treated by all parties as Confidential.

       9.    Inadvertent or unintentional production of documents or information
containing Confidential Information which is not designated “confidential” shall not be
deemed a waiver in whole or in part of a claim for confidential treatment.

      10.    The parties may file under seal documents designated by the parties as
Confidential. Each of the parties agrees to the filing of a motion to seal pertaining to
Confidential Information, unless the objecting party has objected to the Confidentiality
designation as provided in this Order.

       11.    After termination of this litigation, the provisions of this Order shall
continue to be binding, except with respect to those documents and information that
become a matter of public record. This Court retains and shall have continuing
jurisdiction over the parties and recipients of the Protected Documents for enforcement
of the provisions of this Order following termination of this litigation.


                                             4
     Case 2:20-cv-00054-KWR-KRS Document 25 Filed 05/12/20 Page 5 of 5



        12.   Upon termination of this action by dismissal, judgment, settlement, or
otherwise, including all appeals, counsel for the party or parties, at its election, shall
either request that all Protected Documents be destroyed or returned. In compliance with
such request, the other Party will, depending on the request, either destroy the Protected
Documents and provide a letter certifying their destruction or return the Protected
Documents to the counsel for the party or parties disclosing or producing the Protected
Documents and destroy all copies, extracts, and summaries of the Protected Documents;
provided, however, that the party or parties receiving the Protected Documents can keep
their attorney work product that refers or relates to any Protected Documents.

      13.     This Order shall be binding upon the parties and their attorneys, successors,
executors, personal representatives, administrators, heirs, legal representatives, assigns,
subsidiaries, divisions, employees, agents, independent contractors, or other persons or
organizations over which they have control.

      14.     Once signed by the counsel for the parties below, this Agreed Protective
Order is an enforceable agreement and stipulation between the parties, and the parties
may rely upon it produce documents as Confidential without necessity of waiting on the
Court’s entry of this Order.

It is SO ORDERED.




                                         UNITED STATES MAGISTRATE JUDGE




                                            5
